Citation Nr: 1121299	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

1.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.

2.  Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from April 1968 to March 1970.

By a May 2010 decision, the Board of Veterans' Appeals (Board) granted a 70 percent disability rating for the Veteran's service-connected PTSD.  Following the Board's award, the RO immediately set about development of an implied claim for a TDIU rating.  A letter was sent to the Veteran in June 2010, asking him to complete an application for TDIU.  This was needed, in part, to ascertain his education, training, and occupational experience, factors that are to be considered when adjudicating such a claim.  38 C.F.R. § 4.16.  However, no response was received from the Veteran.  Instead, he appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), arguing in a 2011 joint motion for remand that the Board had failed to address the question of whether a TDIU rating was raised.  (There is no indication in the record now available to the Board whether the Veteran filed a notice of disagreement with a July 2010 RO decision denying his TDIU claim, which denial was based in part on his failure to complete and return the application.)

By way of a February 2011 order, the Court partially vacated the Board's July 2010 decision.  As noted above, even though the RO had tried to assist the Veteran in the development of an implied claim for TDIU, the parties to the joint motion for remand determined that the Board had failed to address whether the evidence of record raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In fact, it was noted in the joint motion that "the evidence of record reasonably raise[d] the issue of possible unemployability due to [the Veteran's] service-connected PTSD."  Because of the motion by the parties and the Court's order, further action by the agency of original jurisdiction (AOJ) is required.   

First, it should be determined whether the Veteran has submitted a notice of disagreement with the July 2010 decision by the RO to deny TDIU.  It should also be ascertained whether the Veteran ever submitted an application for TDIU as requested by the RO in June 2010.  Secondly, because of the language of the joint motion, further consideration should be given to the Veteran's underlying eligibility for TDIU, including consideration of whether he meets the criteria of 38 C.F.R. § 4.16 for the award of TDIU.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

Pertinent regulations provide that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  (Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).)  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); 38 C.F.R. § 4.19 (2009) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for PTSD, evaluated as 70 percent disabling, tinnitus evaluated as 10 percent disabling, and bilateral hearing loss evaluated as noncompensably disabling.

It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability(ies), is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this case, the evidence of record does not contain a medical opinion addressing whether the Veteran's service-connected PTSD, evaluated as 70 percent disabling and his service-connected tinnitus and hearing loss combine to make him unable to follow a substantially gainful occupation.  Therefore, the Board finds that this case should be remanded in order to obtain a medical opinion as to whether the Veteran's service-connected disabilities make him unemployable.  (The examiner should take into account that the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.)

In forming his opinion, the VA examiner should take into account the June 2008 VA examination, where the VA examiner noted that the Veteran was currently medically retired from work as a construction laborer due to a back injury while on the job.  Work related problems were reported, with the Veteran noting that he yelled twice monthly at supervisors in public areas, yelled loudly in disagreements with co-workers, and possessed a steadily decreasing quality and productivity in his work before medically retiring.  At this examination, the Veteran alleged that the reason for his retirement was in part due to interference from PTSD symptoms.  The examiner arrived at an Axis I diagnosis of PTSD, major depressive disorder, and panic disorder with agoraphobia, and assigned a GAF score of 42.  The examiner noted that since the last examination, the Veteran had generally experienced increased symptom severity and decreased functional capacity.  The examiner stated that the Veteran's PTSD symptoms (flashbacks, intrusive thoughts/memories) all had a serious impact on the Veteran's occupational and social functioning, noting that his symptoms caused serious impairment with regard to concentration and ability to focus on and complete tasks and interact effectively with others.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether a notice of disagreement has been received with respect to the July 2010 denial of TDIU.  It should also be determined whether the Veteran ever submitted a completed application for TDIU.  If not, a social and occupational survey should be sought.  Any investigation deemed necessary with respect to the Veteran's work history, training, or educational background should be conducted.

2.  VA examinations should be obtained to assess the severity of the Veteran's service-connected disabilities.  Audiometric testing should be done to ascertain the level of impairment caused by hearing loss and tinnitus.  Psychological testing should also be scheduled and a psychiatric examination should be conducted.  The psychiatric examiner should be asked to provide an opinion as to whether the Veteran's service-connected disabilities caused unemployability.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and not consider non-service connected disabilities.  In forming his opinion, the VA examiner should consider the June 2008 VA PTSD examination, where the examiner reported that the Veteran exhibited "serious impairments that interfere with his ability to perform in the workplace and interact with co-workers" and the Veteran's reports to the examiner that he had work-related problems of yelling at his supervisors in public areas twice a month, and yelling and loud disagreements with co-workers, and a steady decrease in the quality and productivity of his work.

The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  The agency of original jurisdiction (AOJ) should make sure that the examination reports comply with this remand and answer the questions presented in the examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  The AOJ should address the TDIU issue.  If the benefit sought is not granted a supplemental statement of the case should be issued.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

